871 F.2d 1097
37 Cont.Cas.Fed. (CCH)  76,021
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Charles C. RAZOR d/b/a Razor Trucking, Appellant,v.The UNITED STATES, Appellee.
No. 88-1573.
United States Court of Appeals, Federal Circuit.
March 20, 1989.

Before MARKEY, Chief Judge, and EDWARD S. SMITH and MAYER, Circuit Judges.
PER CURIAM.


1
The decision of the United States Postal Service Board of Contract Appeals (board), PSBCA No. 1569, denied the appeal of Charles C. Razor d/b/a Razor Trucking (Razor) from the contracting officer's decision terminating for default Razor's contract No. HCR 90019.  We have considered the record and the arguments presented on appeal.  On the basis of both the opinion, dated February 24, 1988, 88-2 B.C.A.  (CCH) p 20,572, and the reconsideration opinion, dated April 29, 1988, 88-2 B.C.A.  (CCH) p 20,700, the board's decision is affirmed.